Mr. Justice Trunkey
delivered the opinion of the court,
The Act of February 17th 1859, entitled “An Act to secure a stricter accountability of certain public officers in Schuylkill county,” is so clearly expressed that it forbids interpretation in its *58relation to the only assignment which will be considered, namely, “ The court erred in holding that section three of said act applies to boroughs.” By the first section, certain officers of all townships and boroughs and school districts are required to file bonds, as prescribed, for the faithful performance of their duties. This includes every such municipality in the county, and so does the eleventh section. The fifth section applies to “ any county, borough, township or school district officer,” and alone embraces county officers. Sections seven, nine and ten relate exclusively to township officers; and section eight to officers of townships and school districts. It is declared in the sixth section that no person shall hold more than one township, borough or school district office, except the offices of township treasurer and collector. Section two compels all township and school district auditors to file the accounts audited and settled in the office of the clerk of the Court of Quarter Sessions. The third section authorizes petition by ten or more taxpayers of any township or school district to the Court of Common Pleas, which may appoint three or more special auditors to revise, restate and resettle any of the accounts filed according to the provisions of the second section. And the twelfth section extends the provisions of the second and third to all accounts of township and school district officers which were not audited and settled previous to the passage of the act.
This statute, as a whole, reveals careful preparation and correct .use of names in its several sections with reference to the subject of each. Nowhere does it appear from the context that the word “township” is intended to mean or include a borough; and, by naming the latter in proper places, the inference is excluded that sections applying expressly to townships and school districts embrace boroughs. ’ The intendment of sections two and three is plain — there is no ambiguity. It was not absurd in the legislature to leave the accounts of borough officers to be audited and settled, with right of appeal to interested parties, under the general laws of the Commonwealth. “ When an act is expressed in clear and precise terms; when the sense is manifest and leads to nothing absurd, there can be no reason not to adopt the sense which it naturally presents:” Potter’s Dwar. on Stat. 143.
It was contended for the petitioners that they are within the statute, because the duties of auditors in a borough are the same as in a township,, and that the word “ township” is a general term, including all municipal divisions of the county. To support this cases were cited, which arose under the road, tax and schobl laws. But those cases are not analogous to the present, nor is the position tenable; for, as we have seen, the numerous provisions of this statute are severally expressly applied to the municipality, or municipalities, by proper name, whether county, township, borough or school district, and not one is used as a general name including *59any other. Where the legislature have discriminated, the court shall not lose sight of the distinction.
Decree reversed.